By the Court :
The plaintiff had judgment that he was owner of the whole of the premises in controversy, on the ground that nothing appeared in the answer which constituted a defense to the action. The defendants, by their answer, denied that the plaintiff was owner of the premises, or in possession thereof, except as tenant in common with the defendants; denied that the plaintiff had been in possession of the premises adversely to the claim of the defendants for a longer period of time than four months previous to the filing of the answer, which is equivalent to a denial that the plaintiff had been in such possession exceeding three months prior to the filing of the complaint. They alleged that the conveyance from Moore to Wolff & Folks was absolute; that Folks conveyed to the defendants an undivided interest of three-fifths in the premises; and they further allege that the purported reconveyance made by Wolff to Moore, through which they allege the plaintiff claims, was ■not in truth a reconveyance to Moore, and that this fact *621was known to the plaintiff when he subsequently accepted a conveyance from Moore. Without stopping now to recite the contents of the answer further, it is sufficient to say that the plaintiff was not entitled to the judgment he obtained on the pleadings.
Judgment reversed, and cause remanded.